          Case 1:16-cv-00300-LPL Document 11 Filed 08/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARK ALONZO WILLIAMS,                             )
                                                  )
                         Plaintiff,               )       1:16-cv-00300
v.                                                )
                                                  )       Magistrate Judge Lisa Pupo Lenihan
JOHN WETZEL, et al.,                              )
                                                  )
                         Defendants.              )

                                               ORDER

        This case is before the Court on the receipt of a filing fee payment of $322.00 sent from

SCI-Greene on behalf of Plaintiff to be applied to this case. In light of the fact that this case was

transferred to the United States District Court for the Middle District of Pennsylvania on or around

January 11, 2017, and the case was subsequently opened in that court as Case No. 1:17-cv-00079,

said payment was forwarded to the Middle District to be applied to Case No. 1:17-cv-00079. See

ECF No. 10 (attached hereto as an exhibit).

        AND NOW, this 17th day of August, 2021, it is hereby ORDERED that any and all

future payments for the filing fee in this case should be sent directly to the United States District

Court for the Middle District of Pennsylvania and marked with Case No. 1:17-cv-00079.


                                                                 /s/ Lisa Pupo Lenihan
                                                                 Lisa Pupo Lenihan
                                                                 United States Magistrate Judge


cc:     Mark Alonzo Williams
        FL2923
        SCI-Greene
        169 Progress Drive
        Waynesburg, PA 15370

        Inmate Account Officer
        SCI-Greene

                                                      1
